Citation Nr: 1639795	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-20 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for headaches.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to service connection for a left foot disability and entitlement to a compensable evaluation for right and left hammertoe deformities are the subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military in the U.S. Air Force from May 1982 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in August 2014.  This matter was originally on appeal from a July 2010 rating decision and a May 2011 Decision Review Officer Decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York.

The Veteran testified at videoconference hearings in May 2012 and January 2016.  Transcripts of those hearing are of record.  As two different Veterans Law Judges heard testimony concerning the issues of entitlement to service connection for a thoracolumbar spine disability, entitlement to an initial evaluation in excess of 10 percent for headaches, and entitlement to a TDIU, a panel of three Veterans Law Judges, including the two who presided over the hearings, must decide the issues on appeal.  Accordingly, this decision is being rendered by a panel of three Veterans Law Judges.  38 U.S.C.A. §§ 7102 (a), 7107(c) (West 2014).  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that a Veteran must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Accordingly, in July 2016, the Veteran was afforded the opportunity for a hearing before the third member of the decision panel.  The Board was informed in August 2016 that the Veteran waived his right to appear at an additional hearing before a third Veteran's Law Judge.  Thus, there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700 (a) (2015).    

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

Service Connection

The Veteran seeks service connection for a thoracolumbar spine condition.

The Board remanded the claim in August 2014 noting the record included medical opinions by a VA examiner in January, March, and June 2010 that lacked adequate rational and were confusing.  The Board noted that the VA examiner's first opinion was speculative and that the subsequent opinions did not adequately address the Veteran's multiple motor vehicle accidents including one in September, or his work doing housing renovations.  The Board directed that the Veteran's claim file be forwarded to a VA neurosurgeon or an orthopedic spine surgeon to obtain an opinion in connection with the claim for service connection for a thoracolumbar spine disability.  This was not done.  

Instead, the Veteran was provided an additional examination in September 2015 with a physician's assistant who diagnosed the Veteran as having lumbar spine strain and lumbar spine degenerative disc disease.  The examiner opined that the condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained, "The p[a]t[ient] was in an MVA in 1983 [during service] when as the belted driver he was hit from behind and the seat belt gave way and his head struck the windshield.  He noted both neck and back pain and both have continued since then."  In her report, however, she noted that the Veteran reported that he injured the cervical spine while in service on leave, that he was in a motor vehicle accident, that his head contacted the windshield; and that he has had a cervical spine condition since that time.  The examiner noted that the Veteran reported that he began noticing the lumbar spine condition approximately 20 years ago, approximately ten years after his discharge from active service; and he denied any significant trauma to the lumbar spine.

The September 2015 VA examination was not provided by a VA neurosurgeon or an orthopedic spine surgeon and appears to be self-contradictory.  Further development is, therefore, needed in light of this violation.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Higher Initial Rating

The Veteran seeks a higher initial rating for his service-connected headaches.

The Veteran's service-connected headaches have been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides for a 10 percent disability rating for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent disability rating is provided for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent disability rating is provided for migraine with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Over the course of the appeal, the Veteran has reported many headache episodes of varying severity.  The Veteran has also reported prostrating episodes occurring six to eight times a month.  The Veteran testified that his headaches last anywhere from four hours to two days and that during a headache, he suffered from loss of vision, loss of cohesive thought, and blinding pain which necessitated him being couch or bed bound.  

In a statement received in December 2014 from the Veteran's wife, she noted that the Veteran's migraine attacks occurred six to ten times a month and lasted between four and 72 hours.  

The Veteran underwent VA examination in September 2015.  The examiner noted that the Veteran reported taking topiramate and that his symptoms included constant head pain, pulsating or throbbing head pain, pain on both sides of the head, and pain that worsened with activity.  Other symptoms included nausea, vomiting, sensitivity to light and sound, changes in vision, numbness of scapula and back and impaired hearing when severe.  Duration of typical head pain was from four hours to one and one-half days.  The examiner found that the Veteran had characteristic prostrating attacks of migraine once every month productive of severe economic inadaptability.  The examiner found that the Veteran's headache disability impacted his ability to work because when he has a severe headache attack, he needed to take a hot shower and lie down until the symptoms improved.    

The Board cannot determine how the September 2015 VA examiner came to the conclusion that the Veteran's prostrating attacks of headache pain occurred once a month as there is no indication in the examination report of the basis for the determined frequency of the prostrating attacks.  The Board notes that it appears that instead of taking another medical history from the Veteran, the examiner used the medical history from the June 2010 examination.  

Thus, the Board finds that the September 2015 medical opinion is inadequate for decision-making purposes, and that the matter must, therefore, be remanded so that an adequate VA examination may be obtained.  

TDIU

The Veteran contends that his thoracolumbar spine disability and headaches prevent him from obtaining and maintaining substantially gainful employment.  Accordingly, the claims for entitlement to service connection for a thoracolumbar spine disability and entitlement to an initial evaluation in excess of 10 percent for headaches are inextricably intertwined with the claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claim for a TDIU must be remanded pending the development and readjudication of the claims for service connection for thoracolumbar spine disability and a higher initial rating for headaches.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his thoracolumbar spine or headaches that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the file.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claims at issue.

2.  The Veteran should be afforded a VA examination with a neurologist.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating headache disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.

3.  A VA neurosurgeon or orthopedic spine surgeon is to be provided access to Virtual VA and VBMS in order to render an opinion in connection with the claim for service connection for a thoracolumbar spine disability.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  If an examination is deemed necessary to respond to the questions presented, one should be scheduled with a neurosurgeon or orthopedic spine surgeon.  

Following review of the record, the spine specialist should identify all current chronic thoracolumbar spine disorders, and for each such disorder provide opinions addressing the following questions:

(a) Is it more likely (greater than 50% probability), less likely (less than 50% probability) or at least as likely as not (50/50 probability) that such thoracolumbar spine disorder is etiologically related to his military service, to include the performance of his duties as a jet engine mechanic from May 1982 to February 1985, and/or any motor vehicle accidents in service.  Please explain the reason for the conclusion reached. 

(b) If not etiologically related to service, is it more likely, less likely, or at least as likely as not that the Veteran's service-connected cervical spine disability caused such thoracolumbar spine disorder.  Please explain the reason for the conclusion reached.   

(c) If not caused by the cervical spine disability, please provide an opinion as to whether it is at least as likely as not that such thoracolumbar spine disorder was permanently worsened beyond normal progression (versus temporary exacerbations of symptoms) by the service connected cervical spine disability.  To the extent possible, the examiner should attempt to quantify the baseline level of severity of the thoracolumbar spine disability before the onset of aggravation by the service-connected cervical spondylosis.  The examiner should then attempt to quantify the current level of severity of the thoracolumbar spine disability.  If no aggravation is found, the examiner should specifically indicate so and explain the basis for the conclusion. 

The spine specialist must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

4.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures must be implemented at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_______________________                                         _______________________
        K. A. BANFIELD                                                    GAYLE E. STROMMEN
     Veterans Law Judge                                                      Veterans Law Judge                                             
 Board of Veterans' Appeals                                           Board of Veterans' Appeals



_________________________
DAVID WIGHT
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




